 DECISIONS OF NATIONAL LABOR RELATIONS BOARDMetro Center, Inc. and Local No. 863, InternationalBrotherhood of Teamsters, Chauffeurs, Ware-housemen and Helpers of America. Cases 22-CA-9736 and 22-CA-1038823 August 1983DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSZIMMERMAN AND HUNTEROn 30 November 1982, Administrative LawJudge Joel P. Biblowitz issued the attached Deci-sion in this proceeding. Thereafter, Respondentfiled exceptions and a supporting brief. The Gener-al Counsel filed cross-exceptions and a supportingbrief. Finally, Respondent filed a brief in opposi-tion to the General Counsel's cross-exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,' and conclusions2of the Administrative LawJudge and to adopt his recommended Order, asmodified herein.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modi-fied below, and hereby orders that the Respondent,Metro Center, Inc., Edison, New Jersey, its offi-cers, agents, successors, and assigns, shall take theaction set forth in the said recommended Order, asso modified:Insert the following as paragraph 2(b) and relet-ter the subsequent paragraphs accordingly:"(b) Preserve and, upon request, make availableto the Board or its agents, for examination andcopying, all payroll records, social security pay-ment records, timecards, personnel records and re-ports, and all other records necessary to analyzethe amount of backpay due under the terms of thisOrder."I Respondent has excepted to certain credibility findings made by theAdministrative Law Judge. It is the Board's established policy not tooverrule an administrative law judge's resolutions with respect to credi-bility unless the clear preponderance of all of the relevant evidence con-vinces us that the resolutions are incorrect. Standard Dry Wall Products,91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951). We have careful-ly examined the record and find no basis for reversing his findings2 In the absence of exceptions, we need not pass on the 8(a)(1) viola-tions found by the Administrative Law Judge. Rather, we adopt, proforma, his findings.267 NLRB No. 67DECISIONSTATEMENT OF THE CASEJOEL P. BIBLOWIrrz, Administrative Law Judge: Thiscase was tried before me in Newark, New Jersey, onJanuary 18, February 22, 23, 25, and 26, and May 20,1982. The complaint and notice of hearing in Case 22-CA-9736 was issued on June 26, 1980, based on unfairlabor practice charges tiled on January 31 and February25, 1980. The complaint and notice of hearing in Case22-CA-10388 was issued on December 15, 1980, basedon a charge filed on October 31, 1980. The charges werefiled by Local No. 863, International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpers ofAmerica, herein called the Union. An order consolidat-ing cases was issued on December 30, 1981. The allega-tions in the consolidated complaint are that MetroCenter, Inc., herein called Respondent, violated Section8(a)(l) of the Act by interrogating its employees regard-ing their union membership, threatening its employeeswith loss of employment if they continued to support theUnion, and asking its employees to divulge to Respond-ent the union membership and sympathy of the other em-ployees. The consolidated complaint also alleges that Re-spondent violated Section 8(a)(l) and (3) of the Act byassigning employees Sergio Machuca and Hernan Cifellion January 29, 1980,1 to more arduous and less agreeablejob tasks, thereby causing the termination of said em-ployees, and by discharging James Moran on October 23,1980, all because said employees joined, assisted, or sup-ported the Union. The consolidated complaint also al-leges, and Respondent agrees, that on June 4, 1981, Re-spondent offered reinstatement to Machuca, Cifelli, andMoran.Upon the entire record, including my observation ofthe demeanor of the witnesses, and after consideration ofthe briefs filed by the parties, I make the following:FINDINGS OF FACTI. JURISDICTIONRespondent, a New Jersey corporation which hasmaintained its principal office and place of business at300 Raritan Center Parkway, Edison, New Jersey, hereincalled the warehouse, has been continuously engaged inproviding and performing warehousing and related serv-ices. During the year 1980, Respondent provided andperformed warehousing services valued in excess of$50,000 for Wakefern Corporation, herein called Wake-fern, which is located in the State of New Jersey, anditself derived gross revenue in excess of $500,000 duringthis period from the retail sale of groceries and relatedproducts, and purchased and received goods valued inexcess of $50,000 which were shipped and delivered to itdirectly from States other than the State of New Jersey.Respondent admits, and I find, that it is an employer en-gaged in commerce within the meaning of Section 2(2),(6), and (7) of the Act.l All dates herein refer to 1980 unless otherswise specified.288 METRO CENTER, INCII. THE LABOR ORGANIZATION INVOLVEDRespondent admits, and I find, that the Union is alabor organization within the meaning of Section 2(5) ofthe Act.111. THE FACTSSince July 1979 Respondent has been engaged in pro-viding warehousing services for Wakefern (a buying co-operative for a chain of supermarkets) at the warehouseinvolved herein. Respondent utilizes approximately400,000 square feet of this warehouse for its operations.This warehouse contains cartons of food and other itemsnormally dispensed at a supermarket. Some of these car-tons are stored on shelves while others are warehousedone on top of the other. The employees operating in thisarea are classified as warehousemen, and there are twoessential operations performed by warehousemen; operat-ing a hi-low (forklift truck) and selecting. The hi-low op-erators transfer the cartons of merchandise from the de-livery trucks to the proper location in the warehousewhere they are stored. The selectors choose cartons ofmerchandise from this stock pursuant to an order form,place these cartons on a handtruck, and bring the entireorder to a truck for shipment to the stores involved.During the period in question, January through Octo-ber, Respondent operated two shifts; in January, the dayshift employed between 41 employees, while the eveningshift employed between 55 and 75 employees.2The manin charge of these operations was Frank Coppola, Jr., di-rector of operations for Respondent. Under him duringthe day shift (7 a.m.-5:30 p.m.) were James Mendler,shift manager, Ed Rich, warehouse manager, and KenJames, foreman in charge of receiving. In charge on theevening shift was Al Cetrulo, night-shift manager orwarehouse manager, and Richard Iski, shift manager.Steve Tomaskovicz, who was the foreman in charge ofthe selectors, worked the day shift in January and theevening shift in October. All of the above are admittedby Respondent to be supervisors and agents of Respond-ent, and, for the most part, they spent their work hourson the warehouse floor.The three discharges herein occurred during two un-successful organizational drives by the Union in Januaryand October, with little or no organizing in between. Inor about February 1981 Respondent recognized theUnion as the representative of its warehouse employees.A collective-bargaining agreement was entered into inApril 1981, retroactive to February 16, 1981.A. The Machuca and Cifelli DischargesHernan Cifelli began his employ with Respondent atthe warehouse in question in July 1979; he began as awarehousemen-hi-low driver on the day shift. SergioMachuca commenced his employment with Respondentin August 1979, also on the day shift. He began as awarehousemen-selector although shortly thereafter hebecame a hi-low operator. He testified that he was em-ployed for 2 months before he became a hi-low operator;I These numbers include maintenance employees and supervisors. Thewide range is due to absences and the high employee turnover; it appearsthat there were usually no more than 50 men working on each shift.Respondent's records indicate that on November 21 Ma-chuca began operating a hi-low almost exclusively.In early January a number of employees of Respond-ent (including Machuca, but not Cifelli), while in Re-spondent's parking lot, were discussing unionizing.Somebody gave employee John Durand the telephonenumber of Local 469, International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpers ofAmerica, herein called Local 469, and asked him to call.He and Machuca went to the phone and kDurand calledLocal 469 and said that he and his fellow employeeswished to be unionized. The person he spoke to told himthat he would leave Local 469 authorization cards forhim in the mailbox in front of the Local 469 office.Durand drove to the Local 469 office, picked up the au-thorization cards, and gave them all to Machuca and toldhim to have the employees sign the cards and returnthem to Local 469. That was the extent of Durand's in-volvement, except that he signed a Local 469 card andmailed it in. Machuca testiied that it was on Wednesday,January 16, that Durand gave him the Local 469 authori-zation cards and told him to get them signed by the em-ployees and to return them to Local 469. Machuca thendiscussed the cards with Cifelli who told him that heliked the idea. That day, while driving his hi-lowthrough the warehouse, Machuca discussed unionizingwith some of the employees whom he knew, and gavethem Local 469 cards to sign. While in the warehousethat day, Cifelli only discussed unionization with otheremployees; he handed out no cards in the warehouse. Inaddition, during lunch on that day, Machuca placed theLocal 469 cards on the hood of his car in the parking lotand employees took the cards, signed them, and returnedthem to either Machuca or Cifelli. He received 27 signedauthorization cards that day. He also gave a largenumber of authorization cards to Angel Vega, an em-ployee on the night shift, and asked him to have thenight-shift employees sign them.On January 223 Machuca and Cifelli drove to theLocal 469 office where they met Walter Emerson, secre-tary-treasurer of Local 469. Emerson told them that hehad spoken to some other union representatives andlearned that the Union (Local 863) represented the truck-drivers employed by Wakefern and it would be more ap-propriate for Local 863 to represent the employeesrather than Local 469; he said that he would arrange fora meeting with the Union's representative, Jerry Galli-chio. On the next day Machuca and Cifelli returned tothe Local 469 office where they met Gallichio and Em-erson. They agreed that the Union would be more effec-tive for them and Gallichio told them that they wouldhave to solicit new authorization cards, on this occasionfor the Union. On the following day Machuca and Cifellisolicited the employees on the day shift to sign the unionauthorization cards. They followed the same procedureas the prior week and they explained that they neededI The testimony is somewhat confusing regarding the date of thismeeting and the subsequent meeting with the representative of Local 863.On the basis of all the testimony it appears that this meeting occurred onJanuary 22. and the subsequent meeting on January 23. although it is notcritical to the ultimate issues289 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe new cards because it was a new union. They ob-tained 24 signed Local 863 authorization cards and onthe afternoon of January 24 Machuca requested and re-ceived permission from his supervisor, James, to leavework early. He and Cifelli went to the union office andreturned these signed authorization cards to Gallichio.That was the extent of the attempt to organize theday-shift employees prior to Machuca and Cifelli's dis-charge. Respondent's witnesses testified that they had noknowledge of union activity at its warehouse prior to thedischarges of Machuca and Cifelli, and, more particular-ly, they denied any knowledge of union activity on theirpart prior to their discharges. Respondent alleges thatthe first they knew of any union activity on their partwas when they received the unfair labor practice chargeherein on February 1.There are a number of allegations of interrogation andcoercion by Respondent. Machuca testified that some-time between January 16 and 24 James approached himwhile he was driving his hi-low and asked him, "Did yousign any paper for the union?" and Machuca said that hehad not. James, who is still employed by Respondent,did not testify. Cifelli testified that Mendler and James(and possibly Tomaskovicz) asked him if anybody gavehim a card to sign for the Union; neither Mendler norTomaskovicz specifically testified regarding this conver-sation. These events occurred in or about the week ofJanuary 21 while he was driving his hi-low. EmployeeJames Murawski testified that at or about the end of Jan-uary, while he was selecting, James asked him if hesigned a card for the Union and Murawski answered,"Of course I did." (No action was taken against him.)Employee Robert Goodson testified that, a few days to aweek after he signed a card for a union given to him byMachuca, Tomaskovicz approached him while he wasselecting and asked him if he knew of anybody that waspassing out cards or talking about starting a union andGoodson said that he did not. Tomaskovicz testified thathe never asked Goodson, or any other employee, wheth-er he knew of anybody passing out cards or talkingabout a union.Employee Fred Schmidt testified that, after he signedthe two union authorization cards given him by Ma-chuca, Coppola "joking around he came up to me andasked me if I was out in the parking lot signing cards."Schmidt told him yes.4Coppola testified that in earlyFebruary, after he had received a copy of the unfairlabor practice charge and while he was walking throughthe warehouse, Schmidt said to him that a lot of peoplewere signing union cards. Coppola then asked Schmidt ifhe did "and then I realized ...that I was probablydoing something that I shouldn't be doing, and I endedthe conversation."At the time in question, Machuca and Cifelli weredriving to work together in Cifelli's car. On Friday, Jan-uary 25, they were unable to get to work because Cifel-li's car was not operating. Machuca called Respondent4 As to why he felt that Coppola was joking, Schmidt testified:He always thought I was a leader there ... so he always fooledaround with me ..saying ...anything that went on I knew ev-erything ...and I always admitted to him ... the truth, hopingthat he would never believe meand informed "Jerry Spillar" (whose position is unstated)that they were having car trouble and would not be in,but if they were able to repair the car they would reportfor work. At or about I or 2 o'clock Cifelli's car was op-erating again. They then droved to the union office anddropped off the signed authorization cards; they thenstopped at Vega's home where they picked up the signedunion authorization cards for the night shift. At that timeMuchuca and Cifelli decided to report to the warehouseto work the night shift. They arrived at the warehouse ator about 7 p.m., without having called first to say thatthey would be reporting.Machuca testified that when they arrived at the ware-house they did not see Cetrulo, the usual supervisor onthe night shift; instead, they saw Coppola who said thatthey have been fired that morning. Machuca said that hehad called at 7 that morning to report that they wouldnot be in because of car trouble, and Coppola said that, ifthey wanted to work, they would have to work for Ce-trulo, who had not yet arrived. Coppola then put hishand on Machuca's shoulder and said, "Someone told meyou guys want to make trouble for me." Machuca asked,"What kind of trouble?" and Coppola said, "You knowwhat kind of trouble." Coppola then asked Machuca ifhe knew anyone who signed a card for the Union and hesaid, "No." Coppola asked if Machuca had signed a cardfor the Union and again he answered, "No." Coppolathen said that if a union came in everybody would haveto look for a new job. Coppola then told Machuca andCifelli that they would have to perform selecting workuntil Cetrulo arrived, and he took them to the head ofthe line of selectors who were waiting to receive theirselecting orders from the order clerk. Coppola thenwalked away, and, shortly thereafter, so did Machucaand Cifelli, who, without waiting for a selecting order,on their own initiative, got on their hi-lows5and beganperforming duties as if they were on the day shift. About15 minutes later, Cetrulo saw them and said that he hadenough hi-low drivers for the night and he only neededselectors; if they did not want to select they should gohome. They said that they did not want to select,6andCetrulo told them to go home. Coppola then said, "I'llsee if I can get the pay for you today" (they were notpaid for that day), and Coppola told them not to forgetto report to work the next day for inventory, which theydid.Ciffeli testified that when they arrived for work thatevening they saw Coppola, who said that he thoughtthey were fired, and Muchuca told him that they hadcalled in that morning. They said they would like towork and Coppola put his arms around both their shoul-ders and said, "Somebody told me you two guys [are]trying to make a problem for me." Machuca asked whatkind of problem and he told both that they knew whathe was talking about. Coppola then asked if anyone5 Hi-low drivers keep the keys to their vehicles in their possession,even during nonworking.^ The next day, beginning at 7 a.m., they had to report for work for aninventory. They testified that they refused to select that evening becauseselecting work is more taxing physically than driving a hi-low, and theyfelt that if they selected from 7 p.m. to 5:30 a.m. that evening they wouldnot be able to perform the inventory work the next morning.290 METRO CENTER. INC.asked them to sign a card for the Union and they bothsaid, "no." Cifelli said, "Well, soon as I know somebodyis for the union, I'll let you know." Coppola then saidthat the Union was not good for them because if theUnion came in everybody would have to find anotherjob. Unlike Machuca, Cifelli testified that Coppola didnot take them to the head of the line of selectors waitingfor orders; he testified that Coppola said that they shoulddo whatever they could do until Cetrulo arrived. Theydrove their hi-lows, and when Cetrulo arrived, he toldthem he had enough hi-low drivers that night and if theywished to stay and work they would have to select.They said that they did not want to select. Coppola thensaid, "don't forget, I want you early tomorrow morning·..for the inventory," and they left and reported thefollowing morning at 7 a.m. for the inventory.Coppola testified that while he was at the warehouseon January 25 he received a call from Cetrulo, who saidthat he was caught in traffic and expected to be about 20minutes late arriving for work. At or about 7 p.m., hesaw Machuca and Cifelli come into the warehouse and,since they had called in that morning to say they wouldnot be able to report for work, he asked, "What are youdoing here now?" They said that they had fixed theproblems on their car and were ready to work. Coppolasaid Cetrulo was not in yet, and they would have to waituntil he arrived before they would receive a permanentassignment for the evening;7and when Cetrulo arrivedhe might assign them to their hi-lows, but meanwhilethey would have them select. Coppola then took them tothe place where the selectors receive their orders. About40 employees were waiting, at the time, to receive theirorders from the order clerk. Coppola went to the headof the line with Muchuca and Cifelli and told the orderclerk to give them orders that would take about 20 min-utes (Coppola felt that by that time Cetrulo would arriveand he could assign them a job for the evening), andCoppola walked away without waiting to see them beginselecting. Shortly thereafter, Coppola saw either Ma-chuca or Cifelli driving a hi-low. He asked the orderclerk why he had not given them orders to select andthe clerk said that he did not have an opportunity be-cause they walked away without taking an order. A fewminutes later Cetrulo arrived and Coppola told him thatMachuca and Cifelli had arrived to work the night shift,he had attempted to get them to select until Cetrulo ar-rived, but "they had defied my instructions and whatwas he going to do." Cetrulo said that he did not needany hi-low drivers; he had his own. Machuca and Cifelliwere paged and Cetrulo asked them what they weredoing, and they said that they were hi-low drivers. Ce-trulo said that Respondent did not need hi-low driversthat evening, but that they could select. They said thatthey did not want to select, and Cetrulo said in that case,he did not need them, and they left.Regarding the testimony of Machuca and Cifelli thatCoppola told them that they were making "trouble" or a7 Coppola testified that a lot of the merchandise in the warehouse hadalready been precounted in preparation for the inventory the followingday; he asked Machuca and Cifelli to await Cetrulo's arrival before re-ceiving a permanent assignment to be sure that he did not assign them toa job that would involve some of this precounted inventory."problem" for him, Coppola testified that he did makesome reference to this, but it was said as a joke. He testi-fied:I told them that by them coming in at night, notcoming in during the day, was going to create aproblem for me because I had to find work forthem for the evening and I was going to be ex-tremely concerned about the inventory that wasgoing to be held the next day and by them comingin at night and working all night and then attempt-ing to work the whole day the next day, I jokinglysaid they're causing me trouble and I could lose myjob if the inventory went bad.I was kidding them, and I told them ...themcoming in and possibly ...being so tired theywouldn't be able to come in for the inventory thenext day, they were going to create trouble for meand make me earn my job, possibly lose it if theydidn't show up and we screwed up the inventory...trouble that now I have to work, to find workfor them, to make sure that they were there for theinventory.Coppola testified further that he was upset with Ma-chuca's and Cifelli's conduct because they had defied hisorders when he instructed them to select until Cetruloarrived, and they, instead, drove their hi-lows. He ex-pressed this feeling to Cetrulo that night and to Mendlersometime prior to Tuesday, January 29.Cetrulo testified that he arrived for work at or about7:20 p.m. that evening. Coppola told him that Machucaand Cifelli did not work that day during their regularshift, the day shift and that he told them to take a select-ing order. At that point they drove by in their hi-lows.Cetrulo told them that they would have to select thatevening because the hi-lows were all assigned to employ-ees normally employed on the night shift. They said thatthey did not want to select and Cetrulo told them thatthey would have to go home and report to work on theirnext shift, and they left.As stated supra Machuca and Cifelli operated their hi-lows on the inventory the following day; they had otheremployees on the arms of the hi-low who counted theinventory and called the count to somebody on theground who was keeping the records. They were notscheduled to work on Sunday, January 27. On Monday,January 28, both Machuca and Cifelli operated their hi-lows for the entire workday.Machuca and Cifelli arrived for work on Tuesday,January 29, at or about 7 a.m. Because there are somesignificant discrepancies in the testimony regarding whatoccurred that morning, each witness' testimony will berecited separately. Machuca testified that at or about 7a.m. he and Cifelli were paged over the intercom toreport to Mendler's office. When they arrived Mendler"asked about the key, the key for the hi-low." On cross-examination, he testified that Mendler said, "Give meyour keys ...for the hi-low." Machuca asked why. Ondirect examination, Machuca testified that Mendler said,"Because now you're going to select." On cross-examina-tion, Machuca testified that Mendler said "from now on"291 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthey would have to select. Machuca asked why andMendler said that they should see Coppola if theywanted "a better answer." Mendler then asked them,"You quit?" they said, "No.... We want to see Mr.Frank Coppola first." They then drove to Coppola'soffice and waited for him in the parking lot. He arrivedat or about 8:15 or 8:30. When Coppola saw them hesaid, "What are you doing here?" They told him whatoccurred and that Mendler took away their hi-low keysand Coppola said that from now on they would selectbecause they refused to select the prior week. Coppolatold them to go home and call him later. At or about 2o'clock Machuca called Coppola and told him that hewould return to work the next day and select. Coppolasaid, "I'm sorry, Sergio, I can't help you. You're fired."He asked why and Coppola said that it was because herefused to select the prior week. Coppola then asked tospeak with Cifelli and Machuca gave him the telephone.In answer to questions from me regarding his conver-sation with Coppola in the parking lot, Machuca testifiedthat he did not remember whether he told Coppola thathe would not do selecting work. Shortly thereafter hetestified that he did not tell Coppola that he would notdo selecting work, but he did tell Coppola (in this park-ing lot conversation) that he did not want to be a selec-tor. He testified that neither in this conversation nor anyother did he say he was quitting his job.Cifelli testified that on the morning of January 29 heand Machuca were called to Mendler's office. Mendlerasked them to give him the keys to their hi-lows because,"You have to go to select."8He and Machuca askedwhy they would have to select and they told Mendlerthat they did not want to select, but Machuca did notsay that he was quitting, and Cifelli did not say that hewould have to take Machuca home. Mendler told themthat if they had any questions they should see Coppola.They drove to Coppola's office and waited for him inthe parking lot. When Coppola saw them he asked whatthey were doing there. Either he or Machuca asked Cop-pola why Mendler took their keys for the hi-lows awayand Coppola said that he did not have anything to dowith it, but that he was mad at them for refusing towork the prior Friday. Cifelli said that he refused towork because they had inventory the following day andCoppo!a said that they should go home and call himlater. That afternoon they called Coppola. Machucaspoke to him first and then gave the phone to Cifelli.Coppola told Cifelli, "I'm sorry, I can't help you. You'refired."Mendler testified that on the morning of January 29 herealized that he needed more selectors. While in thewarehouse he saw Machuca and Cifelli and told themthat they would have to select for the day. Machuca saidthat he was not going to select. Mendler told them to goupstairs to the office. He met them in the office 5 to 10minutes later. Tomaskovicz was also present. Mendlertold them that he needed selectors that day and that he8 Mendler did not tell them for how long they would have to select.He testified that he always keeps the key to his hi-low and never previ-ously was asked to return it. When he was told to select for a week aspunishment for throwing a box on a pallet, he did not have to turn hiskey in.did not have enough work for hi-low men, and thereforethey would have to select that day. Muchuca said that ifhe had to select he would quit. Mendler said, "You haveto select because I need selectors," and Machuca saidthat he would not select and gave Mendler the key to hishi-low. Mendler asked Cifelli what he was going to doand he said that he was going to give Machuca a ridehome because they rode together and Cifelli gaveMendler his hi-low key although Mendler testified he didnot ask for it.9He assigned one other hi-low driver toselect that day and chose Machuca and Cifelli because heneeded additional selectors that day, and "they had apoor work performance in the warehouse ...lately,"although, when asked if this was the way he alwayschose people to select, he answered, "Not all the time,no," but on that day he felt it was a good time to punishthem for poor work performance because he neededmore selectors.Tomaskovicz testified that at the very beginning of theday shift on January 29 he was called to Mendler'soffice. Mendler was there with Machuca and Cifelli.Mendler told them that they would have to select for theday. Machuca said that he would not select. Mendlerasked them if they would select for the day and Ma-chuca repeated that he would not select. He handedMendler the key to his hi-low (without being asked forit) and left the office. Cifelli said that he had to driveMachuca home, gave Mendler the keys to his hi-low,and left.Coppola testified that on January 29, shortly after 8a.m., he drove into his parking space and Machuca andCifelli were waiting for him. He asked what they weredoing there and they said that they were told to select.10Machuca said that he was not going to select, that hequit. Cifelli said that they did not want to select. At an-other point in his testimony he testified that Cifelli saidthat he was not going to select, but that he would driveMachuca home and return to work. Coppola told themthat he was upset at them for what they did on Fridayevening. He is the head of the warehouse and gave theminstructions on what to do, and they defied those instruc-tions. Coppola said that he wanted to speak to Mendler,and Cifelli should not return to work until he called him.Coppola then called the warehouse and was told thatthey needed some selectors and Machuca and Cifelliwere asked to select "and they refused. Sergio had quit.Hernan had indicated that he was not quitting but hewasn't going to select, but he was going to come back.Just what Hernan had told me." That afternoon Coppolareceived a call from Machuca who said that he wasgoing to come back. Coppola said, "no you're not. Asfar as I'm concerned you quit, and if you didn't quit, I'mgoing to fire you, because you refused an order." Cifelligot on the phone and Coppola told him that he v.was alsofired. Coppola testified that he did not learn of Machu-ca's and Cifelli's activities on behalf of the Union until hereceived the unfair labor practice charge in the very be-ginning of February, but at or about that time he heard9 He testified that Cifelli did not say that he was quitting.'o Coppola testified that he had not directed Mendler to have Ma-chuca and Cifelli select on that day.292 METRO CENTER, INC."general talk" of a union, although he was not surewhether this occurred before or after he received theunfair labor practice charge.Sometime between a few days to a week after January29, Machuca and Cifelli received identical letters fromRespondent. The letters, which were signed by Coppola,stated:As stated above, your employment with MetroCenter is terminated for the following reasons:A) You reported to the wrong shift for work onFriday, January 25, 1980, without the permission ofthe shift supervisor. (reported to 2nd shift-normalshift is Ist).B) When asked to do the normal warehousingwork, you refused and insisted on operating a forklift. Upon your refusal to do normal warehousework you were sent home.C) On Tuesday, January 29, 1980, the shift man-ager and a foreman of Metro requested that you donormal warehouse work. You verbally stated tothem that you quit.D) Based upon the information listed above, it isdecided that you have terminated your employmentwith us and are not considered rehirable by MetroCenter.Machuca and Cifelli testified that they went with Ma-chuca's wife to see Coppola. They spoke about the let-ters they received and Machuca's wife said that was notthe real reason they were discharged, and everybodyknew the real reason for this discharge. Coppola did notanswer. Coppola testified that Machuca's wife asked whythey were discharged and Coppola told her that it wasbecause they had refused to do what they had been told.Machuca's wife said that was not the real reason theywere fired and everybody knew what the real reasonwas. Coppola said that he did not know what she wastalking about, and she never explained further what shemeant. Coppola testified there was an error in the letterto Cifelli. He did not quit as Machuca had, and he (Cop-pola) did not read the letter carefully before it was sentto Cifelli. Coppola also testified that Respondent doesnot always send letters to employees it previously termi-nated, although it has done so in the past.Produced at the hearing was the following employeedisciplinary report dated January 29 and signed byMendler and Tomaskovicz. This report was not given toeither Machuca or Cifelli:Warehouse Employees: Hernan Sifelli [sic]Sergio MachucaOn January 29, 1980, Mr. Sifelli [sic] and Mr.Machuca were asked to do selection by the ShiftManager, Mr. James Mendler, and the ProductionForeman, Mr. Steve Tomaskovicz. They were takenoff the hi-lo and returned to selecting orders be-cause:1. Damage to goods2. Interfering with other workers3. Submitting false work sheetsThe above mentioned parties, Mr. Sifelli [sic] andMr. Machuca refused to return to selecting ordersthey were told to do by their immediate supervi-sors, stated they quit, and walked off the job.In regard to the allegations contained in this discipli-nary report, Machuca testified that neither Copolla,Mendler, or Tomaskovicz ever spoke to him about thesubjects numbered 1, 2, or 3 and he never received anydiscipline or warning prior to January 29 for these of-fenses or any other offenses. Additionally, neitherMendler nor Tomaskovicz ever warned him about talk-ing with other employees in the aisles.Cifelli was given the following employee disciplinaryreport dated January 7 and signed by Mendler and To-maskovicz:Warehouse Employee: Mr. Hernan Sifelli [sic]While being observed by James Mendler, ShiftManager, and Steve Tomaskovicz, Production Man-ager, the below mentioned employee, Mr. HernanSifelli [sic], had a case of goods on his hi-lo andwent to the rack slot where the merchandise wassupposed to go and without getting off the hi-lo,threw the case onto a pallet causing the case tobrake [sic] open along with a case that was alreadyon the pallet.A decision by the Shift Manager and the Produc-tion Manager was made to keep the above men-tioned employee suspended from the operation of ahi-lo for three days. ''Cifelli testified that he did commit the offense referredto in this disciplinary report (he testified, ". .. because Ithrow the case and I'm not supposed to do that, and Idid") and because of it he was assigned to select for aweek. It was the only occasion that he selected for Re-spondent. However, according to Cifelli's testimony thatwas the only occasion on which he was warned orspoken to about his work. He was never warned orspoken to about interfering with the work of other em-ployees or about falsifying work reports (items 2 and 3on the January 29 employee disciplinary form).Mendler testified that, at the time he assigned Ma-chuca and Cifelli to select on January 29,l2 he did notsuspect that they were active on behalf of a union andhis decision to assign them to select was not motivatedby any belief that they were involved in union activities.He instructed Tomaskovicz to prepare the January 29employee disciplinary report "so I'd have this in my fileto show why I asked him [sic] to select that day. He alsotestified that the three infractions listed in the January 29Employee disciplinary report occurred about 2 or 3weeks earlier. No prior written warning was given toMachuca and Cifelli about these incidents althoughJames (who did not testify) informed him that (as re-gards the falsification of work sheets) "it was pointed outI It was actually for a week.12 He testified that he was not sure whether he informed Coppola, onthat day, that he chose them for selecting work because of their poorwork performance recently.293 DECISIONS OF NATIONAL LABOR RELATIONS BOARDto them." What this involved was: "They have hi-lowwork sheets to show how many moves they made andthe date for the shift. And they put down ten when actu-ally they moved two." As regards their interfering withother workers, Mendler testified that Tomaskovicz in-formed him that they were stopping other employees inthe aisles and talking to them. Regarding the damage togoods, and whether Machuca and Cifelli were bothguilty of this offense, Mendler testified: "Not the samething, no. I think it was Cifelli, I think he was the onethat threw it. And Machuca, he was just driving careless,losing stuff on pallets."'3 This was also based on infor-mation given him by Tomaskovicz.Tomaskovicz testified that sometime after Machucaand Cifelli were terminated Mendler told him that hechose them for selecting work on January 29 because ofthe damage to the goods, talking in the aisles, and thefalsification of reports. He only had personal knowledgeof one case of damaged goods (presumably involving Ci-felli), which occurred about 2 weeks prior to their termi-nation, and their talking in the aisles. This also occurredabout 2 weeks prior to their termination. When he waswalking through the warehouse he saw Machuca and Ci-felli talking to other employees in the aisles. They usual-ly stopped when they saw him. If they did not, he toldthem to stop. It was not until after their termination thathe learned that there was union activity at the ware-house. Tomaskovicz testified further that he prepared theJanuary 29 employee disciplinary report. Mendler askedhim to prepare it a few days after they were terminated.Mendler told him that "he wanted a document in thefile."The nature of this case demands an analysis of the tes-timony regarding the frequency of and guidelines for as-signing employees who ordinarily drive a hi-low to per-form selecting work. A summary of Respondent'srecords establish that beginning October 17, 1979 (thedate the summary begins), Cifelli selected only for theperiod October 29 through November 7 (presumably thiswas the week he was assigned to selecting for throwingthe carton from his hi-low) for 3 hours on Monday, No-vember 12, 1979, for 8 hours on Tuesday, November 13,1979, for 4-1/2 hours on Saturday, January 6, for 3-1/4hours on Tuesday, January 8, and for 9 hours onWednesday, January 9.'4 It was on November 24, 1979,that Machuca began working principally as a hi-lowdriver. From that date through January 28 he selectedon only one occasion, Saturday, January 5,15 for 9hours. He operated the hi-low for the remaining hourthat day.Machuca testified that he knew of some employees ofRespondent who selected from time to time in additionto operating a hi-low. Murawski, who began his employ-ment with Respondent in September 1979 as a selector,became a hi-low driver 6 months later, and is presentlyemployed as a checker on the front dock for Respond-"' Mendlei testified that he was aware that Cifelli had previously beenpunished for this offense by being taken off his hi-low for a week.14 Cifelli testified that, other than the I week he was assigned to selectas punishment for throwing the carton, he was never assigned to select-ing.in Machuca testified that since he became a hi-low operator he neverwas asked to select prior to January 25ent. He testified that when he was a hi-low driver forRespondent and Respondent needed extra selectors theywould first choose the hi-low driver with the least hi-low seniority. While he was a hi-low driver he selectedtwice a month, at the most, and less than that after hehad earned seniority as a hi-low driver. It was generallywhen some of the regular selectors were absent fromwork or there was a heavy load of work that had to bepicked that Respondent asked the hi-low drivers toselect. On those days when he was assigned to select hekept the key to his hi-low.Goodson began his employ with Respondent in No-vember 1979 as a selector, and became a hi-low driver inFebruary. During the first month that he was operatingas a hi-low driver he was asked to select about once aweek. After the first month he was never asked to selectagain. When he first became a hi-low driver Respondentchose the least senior hi-low driver to select. For a fewdays in February Respondent changed the method ofchoosing selectors to sharing among all the hi-low driv-ers. A few days later Respondent discontinued thismethod and returned to choosing the least senior hi-lowdriver to select. On those occasions when he was as-signed to select while he was a hi-low driver, he kept thekey to the hi-low in his possession. Schmidt, who wasemployed by Respondent beginning in September 1979as a selector and became a hi-low operator 2 weeks later,testified that he was assigned to select on only one occa-sion, for I day as a punishment for talking to a selectorin the aisle of the warehouse.Coppola testified that on January 29 there were lesssenior hi-low drivers than Machuca and Cifelli. He alsotestified that in January orders for selecting did notarrive on Monday mornings. On Monday, at that time,selecting was done for orders that were not completedthe prior week, although, generally, orders were re-ceived on the same day that they were to be selected. Atthat time, Tuesdays, Thursdays, and Saturdays were thedays when most orders were received. Mendler testifiedthat, in choosing hi-low operators to do selecting, hesometimes based his choice on work performance, aswith Machuca and Cifelli, although, generally, Respond-ent attempted to use the seniority of the hi-low operatorsas the basis for selecting. However, during the end ofDecember 1979 and the beginning of January they at-tempted to rotate the selecting work among all the hi-low operators, but there were too many complaintsabout this method and they returned to the senioritymethod of selection. He testified further that prior toJanuary 29 Machuca and Cifelli had last selected some-time during the week of January 21. Tomaskovicz testi-fied that when he became employed by Respondent, inJanuary, the hi-low operators were being assigned to se-lecting on a sharing or rotating basis, and this methodwas not changed to a seniority sytem until about Marchor April.Received into evidence was Respondent's daily shiftroster for the day shift for January 28, 29, and 30, show-ing the number of employees in each job category onthose days. On the day shift on Monday, January 28, Re-spondent employed seven hi-low drivers part time (6294 METRO CENTER, INC.hours each) on rail receiving, while employing seven se-lectors an average of 8-1/4 hours. On Tuesday, January29, Respondent employed 10 hi-low drivers: 4 in thewarehouse (3 working there the entire day and thefourth driving for 6 hours in the warehouse and spendingthe remaining 4 hours in truck receiving), 4 in truck re-ceiving (3 working the full 10 hours there, while Iworked there for 3 hours and worked 7 hours on rail re-ceiving), plus I who drove a hi-low in truck receivingfor 2 hours while selecting for the remainder of the day.In addition, one employee spent 7 hours that day on a hi-low in rail receiving. On that day, Respondent employed18 selectors, 16 of them for 9 hours each, 1 for 7-1/2hours, and 1 for 8 hours. On Wednesday, January 30,Respondent employed five warehouse hi-low drivers fulltime in the warehouse and six hi-low drivers in truck re-ceiving, four full time and two for 6-1/2 hours (one ofwhom spent the remaining 3-1/2 hours of his workdaydriving a hi-low in rail receiving). On that day Respond-ent employed 17 selectors an average of about 8-1/2hours. The total number of pieces selected on those dayswere: January 28-9,325; January 29-19,215; and Janu-ary 30-16,201.Because of the lack of direct evidence of knowledgeon the part of Respondent's agents of Machuca's and Ci-felli's activities on behalf of the Union (and Local 469)from January 16 through 29, the General Counsel pre-sented evidence of the layout of the warehouse. Presum-ably, the General Counsel's position is that this type offacility, plus the testimony of Tomaskovicz that duringthe period in question he observed Machuca and Cifellitalking in the aisles to the other employees, establishesthat Respondent was aware of what they were discuss-ing. As previously stated, this is a warehouse of approxi-mately 385,000 square feet. In some areas (about 75 per-cent of the warehouse area) there were racks with car-tons of merchandise on them; in other areas cartons werepiled on top of each other without the benefit of racks.The racks are about 12 feet wide and the aisles are about10 feet wide. The testimony was that the supervisors(more particularly, in the situation involving Machucaand Cifelli, Mendler and Tomaskovicz) spent their work-day walking throughout the warehouse. Cifelli, Mur-awski, and Moran testified that you could generally hearpeople talking from one aisle to the next. Goodson testi-fied that about 10 percent or more of the racks in thewarehouse were usually empty, and in those areas youcould overhear conversations taking place in the adja-cent aisle; where the racks were half full, according toGoodson's testimony, you could probably overhear sucha conversation.B. Moran's DischargeJames Moran began his employ with Respondent inNovember 1979 as a warehouseman on the night shiftwhose primary function was selecting. Sometime thereaf-ter, he became an assistant foreman whose primary func-tion was operating as a hi-low driver. The parties stipu-lated that under that title he was not a supervisor withinthe meaning of the Act. On September 18, while remain-ing assistant foreman, he returned to being primarily aselector at his own request. Between that date and Octo-ber 23, the date of his termination by Respondent,' 1 hewas in the top 20 percent for productivity of those em-ployees whose primary job was selecting, approximately15 in number.Moran testified that he signed a card for the Union inFebruary. In September he was asked to sign anothercard for the Union by Steve Durek, assistant foreman.17He said that he had signed one in February, and he didnot like what had happened after signing that card, andhe wanted to be sure that everybody signed before hesigned a new card. About 2 to 3 weeks later, on Septem-ber 30, after he learned that most people were signingunion cards, he signed one.Moran testified that from about September 15 throughOctober 23 he had numerous discussions with fellow em-ployees about the Union while at work. "Everybody inthe place was talking about the union everyday," accord-ing to Moran. On these occasions he was asked if hethought the Union was good, and he answered he didbecause there was no way they would get anythingunless they had a union. During the last few weeksbefore his discharge these conversations occurred aboutfive or six times on each shift, on an average, and theytook place while the employees were selecting in thesame aisle, although he felt that it did not have anyeffect on their work. On most of these occasions he wasnot the one who initiated the discussion.Beginning a few weeks before Moran's discharge,there were discussions between employees (at least onthe night shift) about what they perceived as an increasein disciplinary notices given by Respondent. On theevening of October 23, Moran was approached by afellow employee, Charlie Peterson, who said that he wasconcerned about the increased number of disciplinary no-tices and he felt that the employees could put a stop tothe practice by convincing all the night-shift employeesto call in sick the following day.'8During the 9 p.m.break Moran was sitting with three or four employeeswho said that they were going to call in sick the nextday. Moran said he would speak to some other employ-ees about it. He then turned around and asked someother employees if they would take part by calling insick the next day to protest the discipline slips. Betweenthat time and the dinner break Moran spoke to between15 and 20 employees about the proposed sick-out. Hespoke to them in all areas of the warehouse while theywere working. "Their response was very favorable; ev-erybody was agreeing with it," according to Moran.At or about 1:10 a.m. Moran took a cigarette break inthe locker room with Clark Jago and six other employ-ees. They discussed the proposed sick-out the next day.Moran did most of the talking and said that they wereattempting to have 100 percent participation by the nightshift. This break lasted about 5 minutes, and as Moranwas leaving the locker room he saw Cetrulo, Iski, and16 Actually, his discharge occurred on October 24 as it took placeafter midnight.IT Durek was still employed by Respondent when Moran was dis-charged.:' The affidavit Moran gave to the Board makes no mention of a pro-posed sick-out.295 DECISIONS OF NATIONAL LABOR RELATIONS BOARDTomaskovicz standing about 100 feet from him lookingtoward the locker room. Moran then returned to his aisleto continue selecting. Jago was also in the aisle at thetime and they again discussed the proposed sick-out.About three of the employees whom he had previouslyspoken to in the locker room stopped him while he wasin the aisle, as he was just beginning to return to select-ing, and asked him if he were going to participate in thesick-out. He said that he was, but "you'd better get outof here, go do your job because we're being watched."At the time Mendler, Tomaskovicz, and Iski were staringat him from a distance of about 25 feet. This continuedfor about 5 minutes. Mendler, Iski, and Tomaskoviczwalked toward them and Moran and Jago continuedworking and talking. The supervisors walked by them,and Moran saw them enter the office.Jago testified that about a week before Moran's dis-charge he asked Cetrulo a question about the Unioncoming in.19Cetrulo told him that there was a uniontrying to organize the warehouse employees, and if itwere successful the employees would lose their overtimeand bonus checks. Jago testified that he and Cetrulo"always talked. If I had a problem or question I talkedto him, so I didn't think anything about it, just bringingit out in the open and asking him." Cetrulo denied anysuch conversation.Jago testified that he signed a card for the Union inAugust or September. The card was given to him at thegate entrance to the warehouse by an individual whowas not employed by Respondent. That evening he andMoran discussed the Union's organizational attempt.Subsequent to that time, on at least two or three occa-sions, he overheard Moran discussing the Union withother employees in the warehouse. On the evening ofOctober 23 there were discussions among the employeesof a possible sick-out the following day due to what theemployees perceived to be an unwarranted increase indisciplinary warnings-pink slips. He first learned of itfrom Peterson. Afterward he had approached a numberof other employees, including Moran, informed themthat he had heard about the proposed sick-out from Pe-terson, and asked if they had heard of it and whetherthey were going to participate. He did not rememberwhat their answers were.Coppola testified that during the late summer or earlyfall he became aware of the Union's organizational at-tempt at the warehouse. He said, "You'd have to beblind not to see it." He observed the shop steward forthe trucking company that Wakefern used, and occasion-ally Gallichio, handing employees Union authorizationcards by the door to the warehouse on about a dozen oc-casions. He made no effort to stop it.Cetrulo testified that during the week prior to October23 he had warned Moran about excessive talking and ex-cessive breaks on four or five occasions. On each ofthese occasions, Moran was alone, smoking. He had19 The precise question Jago asked is not clear from the record. Hetestified. "I can't remember my questions that I asked him other than theunion coming in and I believe he said ...."never similarly warned him prior to that.20On October23 at or about 7:10 p.m. he saw Moran smoking a ciga-rette in the men's room. He told him that the shift hadjust begun and he was already smoking a cigarette. Healso told him that as assistant foreman he should set abetter example. Moran then returned to work. Later thatevening, Iski told Cetrulo that he had warned Morantwice that evening about excessive breaks. In addition,both he and Iski observed Moran spending excessivetime conversing with the employees in the aisles interfer-ing with their work. Cetrulo testified further that as ofOctober 23 he had no knowledge that Moran was en-gaged in any activities on behalf of Local 863, nor did hehave any knowledge on that day, or the next day, of aproposed sick-out, nor did he believe on that eveningthat on those occasions when Moran was observed con-versing with other employees the subject of these con-versations was the Union. Cetrulo also testified that onOctober 23 he was unaware of union activity at thewarehouse or that the employees signing authorizationcards for the Union or any union.Tomaskovicz testified that on the evening of October23 he observed Moran (and Jago) taking extendedbreaks; i.e., staying in the breakroom for 10 or 15 min-utes after the break was over. He testified that unsched-uled breaks were allowed for employees to go to thebathroom and have a quick cigarette, which should takeabout 5 minutes. Tomaskovicz further testified that some-time earlier in October he became aware of union activi-ty at the warehouse-he saw a man distributing unioncards outside-"it was apparent to everybody, what wasgoing on."Returning to the events of early morning on October24, Moran testified that at or about 12:45 a.m. he wascalled into the office. Cetrulo, Iski, and Tomaskoviczwere present. Cetrulo told him, "There's no secret aboutwhat's going on in this warehouse, and we're going toput a stop to it." He told Moran that he was taking toomany breaks and spending too much time talking to em-ployees in the aisles. Moran answered that since he wasassistant foreman he was supposed to be talking to theemployees. Cetrulo said that he was not talking aboutcompany business so he should do it on his own time.Moran told him that since he was doing his job therewas nothing wrong with talking to the other employees.Cetrulo said that he was "putting a stop to everything."Cetrulo then slid a paper over to where Moran was andtold him to sign it. Moran did not look at the paper, andsaid that he would not sign it.21 Without any further ex-20 As Moran was, admittedly, one of Respondent's most productive se-lectors, the following testimony of Cetrulo was brought out on cross-ex-amination:Q. So, in other words, if, for example, for the sake of argument, ifyou felt taking eight smoke breaks as an abuse, during a shift, that itwouldn't matter to you whether the person taking those breaks wasa marginal employee or an exceptional employee in terms of produc-tivity?A. Yes, it wouldn't matter to me.Q. It wouldn't matter to you. You'd put them both in the samecategory?A. Yes.2a Moran testified that although he did not look at this piece of paperhe knew it was a disciplinary slip--"Well he told me that I was takingContinued296 METRO CENTER, INC.planation, Cetrulo said, "If you don't sign it, go punchyour card out and go home," although, according toMoran's testimony, he was never told that if he refusedto sign the slip he would be fired, and, after refusing tosign the slip, he was never informed that he was fired.Moran punched out, and informed Peterson that hewould meet him outside at the 2:30 a.m. break. At thattime, Jago told him that he was also given a disciplinaryslip, and was told that if he did not sign it he would befired just as Moran had been. Moran said that he couldnot understand how they could discharge an employeefor refusing to sign a disciplinary form.The next day, Moran called the warehouse in order tocontact Cetrulo "to get it straightened out." He couldnot get in touch with Cetrulo, but he spoke to Rich, whotold him that he did not think they could fire him for re-fusing to sign a disciplinary form. At or about 7 p.m.that day, Moran received a call from one of Respond-ent's office employees who said that she had a messagefrom Cetrulo that Moran was fired for refusing to signthe disciplinary form.Cetrulo testified that, after Moran had been given anumber of warnings on October 23 about excessivebreaks and excessive talking in the aisles, he was calledup to the office. Iski and Tomaskovicz were also present.He gave Moran a form entitled "Employee DisciplinaryForm." It contained Moran's name. The box marked"Reprimand" (rather than "Suspended" or "Dis-charged") was checked, and under "for the followingreasons" there were checks for "Loitering" and "Exces-sive Breaks." Below, under "Additional Comments," waswritten: "Employee has been observed taking excessiveunauthorized breaks and participating in repeated con-versations with other selectors."22Moran read the formand Cetrulo asked him to sign the form and Moran re-fused. Cetrulo asked him why he was refusing since hesaid that he agreed with its contents and Moran said, "Ijust don't want to sign it." Cetrulo said that unless hesigned the form he would be terminated and Moran saidthat he still refused to sign it. Moran put the form downand left. Cetrulo testified that the form was a warning tostop him from engaging in the excessive breaks and ex-cessive conversations with other employees, and, ifMoran had signed the form, that is all it would havebeen.Tomaskovicz testified that he was not present whenMoran was in the office on that morning, although hewas present shortly thereafter when Jago was given awritten warning. At this time, Cetrulo informed Jagothat Moran had been discharged. Jago signed his discipli-nary form and returned to work. Jago testified that hewas called up to the office, and, on his way up, hepassed Moran, on his way down, who said to him,"Don't sign anything." He walked into the office andCetrulo, Iski, and Tomaskovicz were present. They gavehim an Employee Disciplinary Form-a warning fortaking excessive cigarette breaks. Cetrulo told him,too many breaks and I was talking to too many employees ... I assumedthat was what was on the slip.""2 The words on the bottom of the form-"Terminated, Refused tosign disciplinary report"-were written after Moran refused to sign theform."Your friend Moran did not sign it, and he is no longerwith us." Jago signed the form and returned to work.Later that evening, during a break, Jago met Moran inthe parking lot. He asked Moran why he would not signthe form and Moran "said something like he didn't feel itwas right or something like that." Jago told Moran thatCetrulo told him, "Your friend is no longer with us,"and the way Moran reacted, Jago felt, indicated that hedid not previously know that he had been fired.Coppola testified that prior to May Respondent didnot have any standard forms for discipline to employeesand no rule requiring them to sign disciplinary notices,and, in fact, the record contains a number of such pre-May notices unsigned. At or about that time, Respondentissued the Employee Disciplinary Form (the form givento Moran), and Coppola informed his supervisors, orally,that employees had to sign these forms or be terminat-ed.23The reason for this rule was to prevent an employ-ee from later denying that he had previously been disci-plined. Coppola testified that once this new form was in-stituted, and he established the rule that employees mustsign these forms, he knew of no situation where an em-ployee refused to sign the form and remained in Re-spondent's employ. He testified that he instituted thisnew policy in response to an Employee DisciplinaryForm for M. Broad. This form was dated May 9 andCoppola received it on the following Monday. It indicat-ed that the offenses were poor work performance and"visiting" (excessive talking in the aisles). None of theboxes-"Reprimand," "Suspended," or "Discharge"-was checked because (as Coppola later learned) Tomas-kovicz believed that the offense involved was not seriousenough to merit any such action. On the line where theemployee was to sign the form was written, "EmployeeRefused to Sign." Coppola testified that after seeing thisform, and speaking to Tomaskovicz about it, he institut-ed the new rule that employees were required to signthese forms. In fact, after looking through Broad's priorwork record and seeing that he had a poor work history,he terminated Broad. Cetrulo testified that, in or aboutMay, shortly after Respondent began using the new Em-ployee Disciplinary Form, Coppola told him that em-ployes were required to sign these forms, although thisdid not represent any change in policy for him as he hadalways required employees to sign these forms. Tomas-kovicz testified that sometime between January and May,after Respondent instituted the new form, Coppola toldhim that the employees had to sign these forms.Respondent gave its night-shift employees two 15-minute breaks in addition to a 35-minute meal break.Moran testified that the employees who smoked wouldoccasionally take a 5-minute cigarette break in the bath-room or locker room, especially between orders. Re-spondent was aware of this practice. In fact, Cetrulo toldhim on a number of occasions (the last occasion being a25 Jago testified that prior to Moran's discharge he was not aware ofany rule that an employee who failed to sign a warning would be fired.Although Moran was never specifically asked this question, I can assume(from his conduct in the early morning of October 24 and later in theday) that he would have also testified that he was not aware of the rule.Coppola testified that the employees were not notified of this change inpolicy.297 DECISIONS OF NATIONAL LABOR RELATIONS BOARDweek before his discharge) that he did not mind "toomuch" the employees taking these breaks as long as theywere doing their work. Schmidt testified that in Septem-ber 1979 Cetrulo told him that if he wanted a cigaretteto smoke it in the bathroom, but not to make a habit ofit.IV. DISCUSSION AND ANALYSISA. The 8(a)(1) AllegationsMachuca's testimony that James asked him if he signeda paper for the Union is undenied. It is also clearly a vio-lation of Section 8(a)(1) of the Act. I likewise find thatMendler, James, and Tomaskovicz, by asking Cifelli ifanybody gave him a union card to sign, violated Section8(a)(1) of the Act. Struksnes Construction Co., 165 NLRB1062 (1967); Los Angeles New Hospital, 244 NLRB 960(1979). For reasons to be more fully discussed, althoughthis statement was never specifically denied by Mendleror Tomaskovicz, it should be noted that I found Cifellito be a highly credible witness and would credit his testi-mony over that of Mendler and Tomaskovicz regardless.The testimony of Murawski (who I found to be credible,although somewhat hostile, at times) that James askedhim if he signed a card for the Union is undenied. Al-though Murawski answered this question affirmatively,and with assurance, "[T]he test is whether the interroga-tion tends to be coercive, not whether the employee wasin fact coerced." Bill Johnson's Restaurants v. NLRB, 660F.2d 1335 (9th Cir. 1981). This question therefore violat-ed Section 8(a)(1) of the Act. I found Goodson to be anextremely credible witness. He was no longer employedby Respondent and has nothing to gain from the out-come of this matter and appeared to be attempting to tes-tify in an honest and truthful manner. Although I wouldnot totally discredit Tomaskovicz' testimony, I wouldcredit Goodson's testimony that Tomaskovicz asked himif he knew of anybody who was passing out cards ortalking about starting a union. This question is a violationof Section 8(a)(1) of the Act. United Oil Mfg. Co., 254NLRB 1320 (1981). 1 also found Schmidt to be a crediblewitness. He appeared to be testifying about the eventswithout additions or exaggerations. I was not impressedwith Coppola's testimony generally. It appeared to havebeen partially engineered to fit the situation, and I wouldcredit Schmidt's testimony over that of Coppola. Al-though Schmidt testified that Coppola appeared to be"joking around" when he asked him if he was signingcards in the parking lot, this interrogation violates Sec-tion 8(a)(1) of the Act. Bill Johnson's Restaurants, supra;Amoco Fabrics Co., 260 NLRB 366 (1982).When Machuca and Cifelli arrived for work at orabout 7 p.m. on January 25, Coppola told them that heheard that they wanted to make trouble (or a "problem"according to Cifelli's testimony) for him. When theyasked what kind of trouble he said, "You know whatkind of trouble." Coppola's explanation of this statementis too contrived to be believed. Although he testified atlength about this statement, I am still unable to fully un-derstand it. According to the testimony of Machuca andCifelli (whom I credit over Coppola because I foundthem to be more forthright24in their testimony), Cop-pola then asked them if they signed a card for the union(or, according to Cifelli's testimony, if anyone askedthem to sign a card for the Union). This also violatesSection 8(a)(1) of the Act, Bill Johnson's Restaurants,supra, even though they answered the question in thenegative. Finally, according to their credited testimony,Coppola threatened them with the loss of their jobs ifthe Union came in. This also clearly violates Section8(a)(l) of the Act. NLRB v. Gissel Packing Co., 395 U.S.575 (1969).Jago testified that in late October he asked Cetruloabout the Union "coming in." Cetrulo's answer (accord-ing to Jago's testimony) was that a union was attemptingto organize the warehouse employees, and, if it were suc-cessful, the employees would lose their overtime andbonus checks. Cetrulo denied this statement. Jago testi-fied that because he and Cetrulo "always talked" he"didn't think anything about it." For reasons more fullydiscussed infra, I did not find Cetrulo to be a crediblewitness. Jago, on the other hand, appeared to be testify-ing in a frank and open manner. For example, he testifiedopenly that he brought up this subject with Cetrulo andoften spoke to him. Cetrulo's answer to Jago that if theunion campaign were successful the employees wouldlose their overtime and bonus checks violates Section8(a)(1) of the Act. Such a "prediction as to the preciseeffects he believes unionization will have on his company..must be carefully phrased on the basis of objectivefact to convey an employer's belief as to demonstrablyprobable consequences beyond his control." Gissel, supraat 618. Cetrulo's statement does not satisfy this require-ment. Jago's portrayal of this as a friendly conversationis no defense:[S]tatements spoken as a friend which convey athreat of severe consequences are violative of Sec-tion 8(a)(1), adopting the reasoning that the impactof such statements, coming from a "friend" who ispart of management, is probably greater in view ofthe authenticity and credibility of the source.25The fact that Jago initiated this conversation is imma-terial. Peninsula Association for Retarded Children &Adults, 238 NLRB 1099 (1978).B. The 8(a)(3) AllegationsThere is no direct evidence that prior to January 29Respondent had knowledge of the activities of Machucaand Cifelli in soliciting its employees to sign authoriza-tion cards for the Union and Local 469. There is substan-tial evidence, based upon the credited testimony of Ma-chuca, Cifelli, Murawski, Goodson, and Schmidt, supra,that Respondent was aware that there was an organiza-tional attempt at its warehouse during the last half ofJanuary, but no direct evidence that Respondent knewthat Machuca and Cifelli were responsible for it, or that24 Although there were some differences between the testimony ofMachuca and Cifelli, this is not unexpected since the events involved oc-curred in excess of 2 years prior to the trial.z5 Coach & Equipment Sales Corp., 228 NLRB 440 (1977).298 METRO CENTER, INC.they obtained all the authorization cards from the day-shift employees. In fact, on the occasions when theywere asked by Respondent's agents about the unions,they denied any knowledge of any such activity, Cifelligoing so far as to tell Coppola that if he heard anythinghe would let him know.Although there is no direct proof of such knowledge,the General Counsel urges that I infer that Respondentknew of their activities on behalf of the unions throughthe "small plant doctrine." The difficulty with this argu-ment is the mammoth size of this facility, almost 400,000square feet, and the large number of employees em-ployed there-in excess of 100, on both shifts, in Janu-ary. The General Counsel urges that, rather than usingthis number in determining the appropriateness of thisdoctorine, I use the number of employees employed oneach shift. However, the Board has held that "the smallplant rule is based upon the size of the plant, not the sizeof the department or appropriate bargaining unit." J. S.Dillon & Sons Stores Co., 144 NLRB 1235, 1240-41(1963); Springfield Garment Mfg. Co., 152 NLRB 1043(1965). In Breuer Electric Mfg. Co., 184 NLRB 190(1970), the small plant doctrine was applied where bothshifts employed 72 employees. In American Grinding &Machine Co., 150 NLRB 1357 (1965), the Trial Examinerinferred knowledge based on the small plant doctrine ina physically small facility with 31 employees. The Board,in Atlantic Metal Products, 161 NLRB 919, 920 (1966),stated: "[T]he size of the plant-some 180 employees-attenuates any inference of knowledge which might oth-erwise be drawn." Without examining the other factorsnecessary to infer knowledge based upon the small plantdoctrine, I reject the application of this doctrine hereinbecause of the physical size of this plant, together withthe large number of employees employed on both shifts.Although I have rejected inferring knowledge by Re-spondent of Machuca's and Cifelli's union activity basedon the small-plant doctrine, I would infer such knowl-edge based upon the overall facts of this case. Machucaand Cifelli engaged in their card solicitations ratheropenly in the aisles of the warehouse while they wereworking and in the parking lot during lunch on at leasttwo occasions, on January 16 for Local 469 and about aweek later for the Union. As Respondent's supervisorsspend their time on the floor of the warehouse it is notunreasonable to assume that one of them saw Machucaor Cifelli handing out authorization cards in the ware-house or in the parking lot. However, there are numer-ous other reasons for inferring knowledge on the part ofRespondent. As stated supra, I found Machuca and Ci-felli to be highly credible witnesses, and would creditthem over Respondent's witnesses. They appeared to betestifying in an honest and frank manner and willinglymade admissions against their interest. Although therewere occasional conflicts between the testimony of Ma-chuca and that of Cifelli, this is to be expected as theywere testifying about events that occurred more than 2years earlier. I therefore find that I can infer knowledgeof Machuca and Cifelli's union activities on the part ofRespondent from the following:(a) Coppola's statement to them on January 25 thatthey made "trouble" or caused a "problem" for him. Thereasonable inference from this, and the one that I make,is that he was referring to their organizing activities.(b) Coppola's question to Schmidt whether he hadsigned a union card in the parking lot establishes that hewas aware that solicitation was taking place there, whichalso establishes that he was aware that Machuca and Ci-felli were doing the organizing.(c) Mendler's testimony that approximately 2 weeksprior to their discharges Machuca and Cifelli werespending excessive time talking to the other employees inthe aisles.(d) Tomaskovicz' testimony that 2 weeks prior to thedischarges he observed Machuca and Cifelli talking toother employees in the aisles.(e) The pretextual nature of the discharges.As regards this final reason, Mendler testified that onJanuary 29 he needed additional selectors, and therecords bear out that substantially more selecting wasperformed that day than the prior day. However, thevital question herein is why he chose Machuca and Ci-felli to select that day. I credit the testimony of the em-ployees that, at the time, selectors were chosen from thehi-low drivers by seniority, and, on the day in question,there were hi-low drivers with less seniority that Ma-chuca and Cifelli (especially Cifelli, who probably hadthe highest seniority of all the hi-low drivers). (Althoughmore selecting was performed on January 29 than onJanuary 28, Respondent used one more hi-low driver onJanuary 29 than it had used on January 28.) Since No-vember 23, 1979, Machuca had selected on only one oc-casion for 9 hours. Since November 8, 1979, when Cifelliconcluded selecting as punishment for throwing thecarton, he had spent approximately 28 hours selecting,and never for an entire day. Since Machuca became a se-lector on November 24, 1979, they never both selectedon the same day. Finally (as I have credited Machucaand Cifelli), the fact that Mendler asked them for thekeys to their hi-lows further establishes the pretextualnature of the termination. The other employee witnessestestified that on the few occasions when they were askedto select they kept the keys to their hi-lows. When Cifelliselected for a week as punishment for throwing the car-tons he kept the key to his hi-low. When Mendler askedthem for the keys to their hi-lows, it was meant to signalto them that it was a permanent change in the hope thatthey would quit, which I find they did not do, and, in-stead, they were discharged.Further reinforcing the General Counsel's case here isRespondent's purported reason for choosing Machucaand Cifelli to select on January 29. Mendler testified thathe assigned Machuca and Cifelli to select on that day be-cause of their poor work performance, of late, and moreparticularly the items specified in the January 29 Em-ployee Disciplinary Report. However (as I credit Ma-chuca and Cifelli), these three items were unknown tothem and untrue except item I as to Cifelli and Cifellihad previously been punished for this one offense bybeing ordered to select for a week. On that occasion, Ci-felli was told that he was being assigned to select as pun-ishment for throwing the cartons. On January 29, theywere told no such thing. It is my belief that this January299 DECISIONS OF NATIONAL LABOR RELATIONS BOARD29 Employee Disciplinary Form was a fabrication toconceal Respondent's real purpose in assigning them toselect-to start them on the road to termination. Mendlertestified that he had Tomaskovicz prepare it so that hewould have it in his file to show why he asked them toselect that day. This form, rather, appears to me as some-thing Respondent prepared after the fact to conceal thereal purpose for the assignment. It, together with theJanuary 29 letters to Machuca and Cifelli, is an indica-tion that Respondent "doth protest too much."Finally, even if I were to credit Respondent's wit-nesses, Cifelli never quit his employment. The most hedid was request time to drive Machuca home, yet he alsowas discharged for reasons that Respondent never ade-quately explained.Therefore, considering the timing of the discharges (Iand 2 weeks after their card solicitations) and the pretex-tual nature of the discharges, I find that the real reasonRespondent discharged Machuca and Cifelli was becauseof their solicitation of authorization cards for the Unionand Local 469, and these discharges were therefore inviolation of Section 8(a)(1) and (3) of the Act.26I find that I cannot infer that Respondent was awareof Moran's union or concerted activities. Unlike Ma-chuca and Cifelli, Moran was not engaged in any activi-ties that differentiated him from the other employees. Hesigned an authorization card for the Union (althoughsomewhat reluctantly), but it appears that most of theemployees did likewise. On and before October 23, hewas involved in discussions with fellow employees aboutthe proposed sick-out the following day, but many of theother employees were also involved in these discussions.Moran was not a leader in either of these movementsand no statements were made to him by Respondent'sagents indicating that they thought he was. The sole pro-tected activity he was engaged in was talking to fellowemployees about the Union and the proposed sick-out inthe aisles, the bathroom, and the locker room shortlyprior to his discharge, but there is no evidence that Re-spondent was able to differentiate this from simply talk-ing too much during working hours.The Board, in Hillside Bus Corp., 262 NLRB 1254(1982) stated:To establish a violation of Section 8(a)(3), it is in-cumbent on the General Counsel to adduce evi-dence supporting his contention that an employeewas unlawfully discharged. Should a prima faciecase of unlawful discharge be shown, the burden ofpersuasion shifts to the respondent to establish alawful reason for the discharge. However, in assess-ing whether a prima facie case has been presented,an administrative law judge must view the GeneralCounsel's evidence in isolation, apart from the re-spondent's proffered defense. It is only after theGeneral Counsel's prima facie requirement has beenmet that an Administrative Law Judge must consid-er the respondent's defense.26 The Board has often held that, where an employer asserts a falsereason for a discharge, it can properly infer that the real reason for thedischarge was unlawful. E. Mishan & Sons, 242 NLRB 1344 (1979); Shar-tuck Denn Mining Corp. v. NLRB, 362 F.2d 466 (9th Cir. 1966).The protected activity engaged in by Moran was hisdiscussions with fellow employees about the Unionduring the last 5 weeks of his employment with Re-spondent (like all the other employees) and his numerousdiscussions about the proposed sick-out with fellow em-ployees on the final night of his employment. AlthoughRespondent admittedly had knowledge of the Union's or-ganizational drive at the time, there is no evidence that itbelieved that Moran was involved in either of these cam-paigns. On the evening in question, Moran was observedby a number of Respondent's supervisors conversingwith fellow employees, including Jago. Moran testifiedthat he discussed the proposed sick-out with approxi-mately 25 employees. That many discussions had toaffect his work that evening, as well as the work of hisfellow employees, which may have been a valid reasonfor the proffered reprimand that evening.A crucial issue herein is what was said to Moran whenhe was handed the Employee Disciplinary Form thatevening. Even according to Moran's testimony,27Ce-trulo told him, "If you don't sign it, go punch your cardout and go home." When he continued to refuse to signthe form, he punched his timecard in the middle of theshift. Shortly thereafter, and still prior to the completionof the shift, Jago informed him that he was also given anEmployee Disciplinary Form, and was told that, if he re-fused to sign the form, he would be fired just as Moranhad been. Moran therefore knew at that time, at thelatest, that he had been discharged, yet he did not imme-diately attempt to speak to Cetrulo about it. I find thatCetrulo's words to Moran, although not artisticallyframed, were enough to convey the message that if herefused to sign the form he would be discharged. Be-cause I have found that Respondent had no knowledgeof any union or concerted activity on Moran's part, andbecause Jago, who was similarly involved that eveningdiscussing the sick-out, was not discharged when hesigned the form, as demanded by Cetrulo, I find that theEmployee Disciplinary Form directed at Moran, and theresulting discharge, were not discriminatorily directed atMoran due to union or other protected concerted activi-ties. In this regard, I have credited Respondent's wit-nesses that, at the time, Respondent had a rule that refus-al to sign these forms was grounds for discharge.It should be noted that this matter is not entirely freefrom doubt. It is somewhat suspect to reprimand an em-ployee who is one of its most productive employees forengaging in excessive discussions with fellow employees.Additionally, when Cetrulo called Moran into his officehe told him, "There's no secret about what's going on inthis warehouse and we're going to put a stop to it."However, this is subject to a number of interpretations,one of which is that Respondent was aware of the exces-sive breaks and conversations of the employees and wasgoing to put a stop to it. Because of the lack of distin-guishing union or protected concerted activity engaged27 Cetrulo was an obviously incredible witness. The most glaring ex-ample of this was his testimony that he was unaware that the Union wasorganizing the warehouse employees at the time, when Coppola and To-maskovicz testified that the Union's organizational drive was evident toeverybody at the time.300 METRO CENTER, INC.in by Moran, and the lack of evidence that Respondentthought he was engaged in such activity, that is the in-terpretation I accept.On the basis of all the above, I find that the GeneralCounsel has sustained a prima facie case that Moran wasunlawfully discharged, but that Respondent has sustainedits burden under Wright Line, 251 NLRB 1083 (1980),and this allegation is therefore dismissed.V. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent described in section III,above, occurring in connection with Respondent's oper-ations described in section I, above, have a close, inti-miate, and substantial relationship to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow thereof.CONCLUSIONS OF LAW1. Respondent is an employer engaged in commercewithin the meaning of Section 2(2), (6), and (7) of theAct.2. The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3. Respondent violated Section 8(a)(l) of the Act by:(a) Interrogating its employees regarding their mem-bership in the Union.(b) Interrogating its employees whether anybody solic-ited them to execute an authorization card for the Union.(c) Interrogating its employees whether they wereaware of the identity of individuals soliciting employeesto execute authorization cards on behalf of the Union.(d) Threatening its employees with loss of employ-ment, overtime, and bonus checks if the Union becametheir collective-bargaining representative.4. Respondent violated Section 8(a)(1) and (3) of theAct by terminating the employment of employees SergioMachuca and Hernan Cifelli because they engaged in ac-tivities of behalf of the Union.5. There is insufficient evidence to establish that Re-spondent violated Section 8(a)(1) and (3) of the Act bydischarging James Moran.THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices, I shall recommend that it be re-quired to cease and desist therefrom and to take certainaffirmative action designed to effectuate the policies ofthe Act.As I have found that Respondent unlawfully terminat-ed Sergio Machuca and Hernan Cifelli, I would normallyrecommend that Respondent be ordered to reinstatethem. However, the General Counsel agrees that Re-spondent made a valid offer of reinstatement to them onJune 4, 1981. I shall therefore solely recommend that Re-spondent make them whole for any loss of earnings theysuffered from January 29, 1980, through June 4, 1981, asa result of the discrimination by payment of a sum equalto that which they would have earned during this periodabsent the discrimination, with backpay and interestcomputed in accordance with F. W. Woolworth Co., 90NLRB 289 (1950), Florida Steel Corp., 231 NLRB 651(1977), and Isis Plumbing Co., 138 NLRB 716 (1962).Upon the foregoing findings of fact, conclusions oflaw, and the entire record, and pursuant to Section 10(c)of the Act, I hereby issue the following recommended:ORDER28The Respondent, Metro Center, Inc., Edison, NewJersey, its officers, agents, successors, and assigns. shall:1. Cease and desist from:(a) Interrogating its employees regarding their mem-bership in the Union.(b) Interrogating its employees as to whether anybodysolicited them to execute an authorization card for theUnion.(c) Interrogating its employees whether they wereaware of the identity of individuals soliciting employeesto execute authorization cards for the Union.(d) Threatening its employees with loss of employ-ment, overtime work, and bonus checks if the Unionbecame their collective-bargaining representative.(e) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed them in Section 7 of the Act.2. Take the following affirmative action to effectuatethe policies of the Act:(a) Make Sergio Machuca and Hernan Cifelli wholefor any loss of pay suffered as a result of the discrimina-tion against them during the period January 29, 1980,through June 4, 1981, in the manner set forth above inthe section entitled "The Remedy."(b) Expunge from its files any reference to the dis-charges of Sergio Machuca and Harnan Cifelli on Janu-ary 29, 1980, and notify them in writing that this hasbeen done and that evidence of these unlawful dischargeswill not be used as a basis for future personnel actionsagainst them.(c) Post at its Edison, New Jersey, location copies ofthe attached notice marked "Appendix."29Copies of saidnotice, on forms provided by the Regional Director forRegion 22, after being duly signed by Respondent's au-thorized representative, shall be posted by Respondentimmediately upon receipt thereof, and be maintained byit for 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to employeesare customarily posted. Reasonable steps shall be takenby Respondent to ensure that said notices are not altered,defaced, or covered by any other material.28 In the event no exceptions are filed as provided by Sec. 102.46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, and recommended Order herein shall, as providedin Sec. 102 48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.29 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board"301 DECISIONS OF NATIONAL. LABOR RELATIONS BOARD(d) Notify the Regional Director for Region 22, inwriting, within 20 days from the date of this Order, whatsteps Respondent has taken to comply herewith.IT IS FURTHER ORDERED that the consolidated com-plaint herein be dismissed insofar as it alleges violationsof the Act not specifically found herein.APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT interrogate our employees regard-ing their membership in Local No. 863, Internation-al Brotherhood of Teamsters, Chauffeurs, Warehou-semen and Helpers of America (the Union), or anyother labor organization.WE WILL NOT interrogate our employees as towhether they were aware of the identity of individ-uals soliciting employees to execute authorizationcards for the Union or any other labor organization.WE Wll.. NOT interrogate our employees as towhether anybody solicitated them to execute an au-thorization card for the Union or any other labororganization.WE WIL L NOT threaten our employees with lossof employment, overtime work, and bonus checks ifthe Union became their collective-bargaining repre-sentative.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employees inthe exercise of the rights guaranteed them in Sec-tion 7 of the Act.WE WILL make whole Sergio Machuca andHernan Cifelli, with interest, for any loss of earn-ings they may have suffered because of our dis-criminatory conduct against them.WE WIlI. expunge from our files any referencesto the discharges of Sergio Machuca and HernanCifelli on January 29, 1980, and WE WlL.. notifythem that this has been done and that evidence ofthese unlawful discharges will not be used as a basisfor future personnel actions against them.METRO CENTrER, INC.302